BUTTON BATTERY AND MANUFACTURING METHOD THEREFOR
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 3/2/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/16/2019, 6/26/2020, 8/13/2020, and 1/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (CN2631051 Y).
Regarding claim 1, Jiang et al. teach a button battery (Abstract) comprising: a housing (Fig. 1) with a positive electrode shell (Fig. 1, element 4) and a negative electrode shell (Fig. 1, element 5); a plurality of positive electrode plates and a plurality' of negative electrode plates provided in the housing (Figs. 1-4, elements 1 and 2 disclose positive and negative electrode sheets, respectively.); and a columnar cell, wherein the columnar cell is formed by stacking positive electrode plates and negative electrode plates at intervals (Figs. 1-4 and paragraph 0020), the positive electrode plates are connected to the positive electrode shell through a first current collector (Paragraph 0027 disclose a lug for the positive electrode sheet.), and the negative electrode plates are connected to the negative electrode shell through a second current collector (Paragraph 0028 disclose a lug for the negative electrode sheet.).
Regarding claim 2, Jiang et al. teach the button battery of claim 1, wherein the positive electrode plates and the negative electrode plates are alternately arranged, so as to enable each positive electrode plate to interact with adjacent negative electrode plates thereof (See figs. 1 and 2)
Regarding claim 3, Jiang et al. teach the button battery of claim 2, wherein the number of positive electrode plates is the same as the number of negative electrode plates, and one positive electrode plate and one negative electrode plate are respectively provided at end surfaces of the columnar cell (Paragraph 0022 disclose the number of plates can be 1 to 6 for both positive and negative plates.)
Regarding claims 4 and 6, Jiang et al. teach the button battery of claim 2, wherein a film is provided between each positive electrode plate and the adjacent negative electrode plates thereof, positioned in an interval between each positive electrode plate and adjacent negative electrode plates thereof (Figs. 1, 2, paragraph 0022, and 0029 disclose a separator, element 3, comprised of polypropylene.).
Regarding claim 7, Jiang et al. teach the button battery of claim 1, wherein at least one positive electrode tab is provided on each positive electrode plate (Fig. 2, element 6 discloses a positive electrode tab connected to the positive electrode sheet, element 1.), and the positive electrode tabs are combined to form the first current collector (Paragraph 0027 discloses the positive electrode sheet is applied to a lug.), and at least one negative electrode tab is provided on each negative electrode plate (Fig. 2, element 7 discloses a positive electrode tab connected to the positive electrode sheet, element 2.), and the negative electrode tabs are combined to form the second current collector(Paragraph 0027 discloses the positive electrode sheet is applied to a lug.). 
Regarding claim 8, Jiang et al. teach the button battery of claim 1, wherein wherein the positive electrode plate and the negative electrode plate have a circular, polygonal or arcuate structure (Fig. 2)
Regarding claim 9, Jiang et al. teach the button battery of claim 1, wherein the active material is applied on the positive electrode plates and the negative electrode plates (Paragraphs 0027 and 0028).
Regarding claim 10, Jiang et al. teach the button battery of claim 1, wherein the first current collector and the second current collector are respectively located on different sides of the columnar cell, and an angle between the first current collector and the second current collector is more than 0° and less than or equal to 180°, to prevent interference of the first current collector with the second current collector (Paragraph 0020 discloses The tabs 7 are stacked and arranged to form a pole core by separating the edges of the separator 3, where the positions of the tabs 6 of the stacked positive plates overlap and are bent to the positive end of the core; the positions of the tabs 7 of the stacked negative plates overlap and bend Fold to the negative end of the pole core.).

Claims 1, 2, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye (CN 2874790).
Regarding claim 1, Ye teaches a button battery (Abstract) comprising: a housing with a positive electrode shell and a negative electrode shell (Paragraph 0020, fig. 1, element 1); a plurality of positive electrode plates and a plurality' of negative electrode plates provided in the housing (Figs. 1-4, elements 4 and 5 disclose positive and negative electrode sheets, respectively.); and a columnar cell, wherein the columnar cell is formed by stacking positive electrode plates and negative electrode plates at intervals (Figs. 1-3 show the items of the positive and negative electrodes, elements 4 and 5, are stacked.), the positive electrode plates are connected to the positive electrode shell through a first current collector and the negative electrode (Paragraph 0018 discloses The positive plate of the battery is composed of metal foil (such as aluminum foil) and positive material (such as lithium compound), the negative plate is composed of metal foil (such as copper foil) and negative material (such as carbon powder).).
Regarding claim 2, Ye et al. teach the button battery of claim 1, wherein the positive electrode plates and the negative electrode plates are alternately arranged, so as to enable each positive electrode plate to interact with adjacent negative electrode plates thereof (See figs. 1-3).
Regarding claims 4-6, Ye et al. teach the button battery of claim 2, wherein a film is provided between each positive electrode plate and the adjacent negative electrode plates thereof (Fig. 1, element 7 discloses a separator in between the electrode, element 7.), wherein each positive electrode plate or each negative electrode plate is enclosed with the film (Figs. 2, 3, and paragraphs 0018-0019 disclose the positive and negative electrodes enclosed in the separator.), positioned in an interval between each positive electrode plate and adjacent negative electrode plates thereof (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 2631051 Y) or Ye (CN 2874790) as applied to claim 1 above, and further in view of Schubert et al. (US 2009/0029238 A1).
Regarding claim 11, Jiang or Ye teach the button battery of claim 1. However, neither teach wherein a relief valve for venting the gas inside of the housing is provided at a bottom of the positive electrode shell or the negative electrode shell.
Schubert et al. teach a battery (Abstract) wherein a relief valve for venting the gas inside of the housing is provided on the positive electrode shell or the negative electrode shell (Paragraph 0026 and figs 1-7 teach openings, element 44, that allow gas to escape from inside the battery.).
However, Schubert et al. do not teach wherein the relief valve is provided on the bottom of the positive or negative electrode shells.
MPEP 2144.04 VI C: Rearrangement of Parts
Limitations drawn to the location of components will not confer patentability when their position does not alter the device’s operation (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jiang or Ye with Schubert in order to prevent explosion of the battery.
Regarding claim 13, the combination of Jiang or Ye with Schubert teach the button battery of claim 11. Further, Schubert et al. teach wherein the relief valve comprises at least one through-hole (Paragraph 0026 and figs 1-7 teach openings, element 44, that allow gas to escape from inside the battery.) which is covered by a spacer provided in the housing, and the spacer is connected to the first current collector (Fig. 3 discloses a moisture barrier material, element 50, which is connected to the outer cover, element 42, which is further connected to a current collector, element 28).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jiang or Ye with Schubert in order to prevent explosion of the battery.

Allowable Subject Matter
Claim 12 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited references teach the subject matter of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729